The plaintiff in error, hereinafter called the defendant, was informed against by the county attorney, charged with wife abandonment, was tried and convicted, and sentenced to imprisonment in the state penitentiary for a period of two years. Motion for new trial was filed, considered, and overruled, exceptions saved, and defendant has appealed to this court.
The testimony in this case on behalf of the state, in substance, shows that on or about the 7th day of April, 1925, the defendant was married to Mary Blake and immediately thereafter left her without providing for her, and has continued to remain away from her ever since, up to the time of the trial of this case; that prior to the time the marriage took place the defendant had been arrested for seduction; and that upon his marrying Mary Blake he was released from custody.
The defendant attempted to show by his testimony that his wife, Mary George, refused to go with him, and that he tried to get her to go to certain places to make their home. There is conflict in the testimony, but that conflict was a question for the jury to decide under proper instructions of the court, and this court has repeatedly held that where there is any competent testimony, though conflicting, to sustain the verdict of the jury, this court will not disturb the same.
The first error assigned by the defendant is that the court erred in overruling his plea of former jeopardy. An *Page 275 
examination of the record shows that the defendant was put on trial in the district court of Cotton county, on a charge of wife abandonment, and that no indictment or information stating sufficient facts to charge a crime was filed. The court in that case was without jurisdiction, and the action of the court in directing the jury to return a verdict of not guilty was not a bar to a subsequent prosecution under the statute when a proper information was filed.
We have carefully read the record, and we find the evidence sufficient to sustain the verdict; that the court properly instructed the jury as to the law applicable to the testimony in this case.
There are other errors assigned by the defendant, but they are not of sufficient merit to justify this court in reversing the case.
Finding no error prejudicial to the rights of the defendant, the judgment is affirmed.
EDWARDS, P.J., and CHAPPELL, J., concur.